

TRANSITION SERVICES AGREEMENT
 
     This Transition Services Agreement (this “Services Agreement”) is entered
into and effective as of the 6th day of July, 2010 (the “Effective Date”), by
and between Vishay Intertechnology, Inc., a corporation organized under the laws
of the State of Delaware (“Provider”), and Vishay Precision Group, Inc., a
corporation organized under the laws of the State of Delaware (“Recipient”).
Provider and Recipient each may be referred to herein as a “Party” and
collectively, as the “Parties.”
 
     WHEREAS, the Board of Directors of Provider has determined that it is
appropriate and desirable to separate Recipient and Provider into two
publicly-traded companies by separating Provider from Recipient and transferring
to Recipient Provider’s measurement group and foil business (the “MGF Business”)
(such separation, the “Separation”);
 
     WHEREAS, Provider and Recipient have entered into that certain Master
Separation and Distribution Agreement, dated as of the 22nd day of June, 2010
(the “Master Separation Agreement”), in order to carry out, effect and
consummate the Separation; and
 
     WHEREAS, to facilitate the Separation, Provider and Recipient deem it to be
appropriate and in the best interests of Provider and Recipient that Provider
provide certain services to Recipient pursuant to the terms and conditions set
forth herein.
 
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements, representations and warranties contained herein, and for other good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:
 
Article 1
Services
 
     1.1 General. In accordance with the provisions hereof, Provider, through
its Subsidiaries (as defined below) and their respective employees, agents or
contractors, shall provide to Recipient and its Subsidiaries, and Recipient
shall purchase from Provider, the services described in Schedule A (each a
“Service” and collectively, the “Services”). In addition to a description of
each Service, Schedule A shall set forth, where relevant, the maximum level or
amount of each Service, applicable performance times and the pricing parameters
for each Service. Schedule A may be amended from time to time by written
agreement of the Parties. For purposes of this Services Agreement, “Subsidiary”
of any Party means a corporation or other organization whether incorporated or
unincorporated of which at least a majority of the securities or interests
having by the terms thereof ordinary voting power to elect at least a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization is directly or indirectly owned or
controlled by such Party or by any one or more of its Subsidiaries, or by such
Party and one or more of its Subsidiaries; provided, however, that no person
that is not directly or indirectly wholly-owned by the Party shall be a
Subsidiary of such Party unless such Party controls, or has the right, power or
ability to control, that person.
 
     1.2 Quality of Services. Subject to Section 1.3, Provider shall perform
each of the Services (i) in a workmanlike and professional manner, (ii) with the
same degree of care as it
 

--------------------------------------------------------------------------------



exercises in performing its own functions of a like or similar nature, (iii)
utilizing individuals of suitable experience, training and skill, and (iv) in a
timely manner in accordance with the provisions of this Services Agreement.
 
     1.3 Forecasts. Recipient shall provide Provider with a monthly forecast of
its requested level of Services not less than fifteen (15) days prior to the
beginning of each calendar month, unless no change in the existing service
levels are forecast for such calendar month. The Service levels, if any,
initially requested by Recipient (the “Initial Service Levels”) shall be as set
forth on Schedule A. Service levels may be decreased from the Initial Service
Levels upon Recipient’s delivery to Provider of written notice of such decrease
specified in reasonable detail at least sixty (60) days in advance of the month
to which the decrease forecast relates. Any increase in the scope of Services,
including the addition of any new Services, shall be negotiated in good faith by
the Parties; provided that Provider shall not be required to perform additional
or enhanced services, except to the extent that it has available resources and
receives compensation acceptable in its reasonable discretion. To the extent any
Services are mischaracterized in Schedule A, Provider and Recipient shall
negotiate in good faith to amend Schedule A as appropriate.
 
     1.4 Third Party Services. Each Party acknowledges and agrees that certain
of the Services to be provided under this Services Agreement may have been, and
may continue to be, provided to Recipient, by third parties designated by
Provider. To the extent so provided, Provider shall use commercially reasonable
efforts to (i) cause such third parties to provide such Services in accordance
with the provisions of this Services Agreement and/or (ii) enable Recipient and
its Subsidiaries to avail itself of such Services; provided, however, that if
any such third party is unable or unwilling to provide any such Services,
Provider shall use its commercially reasonable efforts to determine the manner
in which such Services can best be provided, and, if there is any change to the
level or cost of Services provided as a result, Provider and Recipient shall
negotiate in good faith to amend Schedule A as appropriate.
 
     1.5 Responsible Personnel. Each Party shall (i) from time to time designate
a senior level manager who shall have overall responsibility for the
administration and operation of this Services Agreement (each, a “Party
Representative”) and (ii) upon reasonable request of the other Party, provide
such other Party with a list of key management personnel who may be contacted by
such other Party with respect to each Service.
 
     1.6 Consultation. At either Party’s reasonable request, the Parties shall
meet and discuss the nature, quality and level of Services covered by this
Services Agreement and any modifications a Party may wish to make to the
Services and other matters specified in Schedule A.
 
     1.7 Recovery Procedures. Provider shall maintain, consistent with past
practices applicable to the MGF Business immediately prior to the Separation,
operational recovery procedures to insure the availability of systems and the
integrity of data relating to the Services at all times. In the event of the
unavailability of any such system or the loss or destruction of any such data,
Provider shall use its commercially reasonable efforts, consistent with past
practices applicable to the MGF Business immediately prior to the Separation, to
restore such systems and recover or replace such data as quickly and completely
as is practicable.
 
2
 

--------------------------------------------------------------------------------



     1.8 Monitoring and Reports; Books and Records; Audit Right.
 
     (a) Provider shall maintain books and records in reasonable and customary
detail pertaining to the provision of Services pursuant to this Services
Agreement. Provider shall make such books and records available for inspection
by Recipient or its authorized representatives during normal business hours,
upon reasonable notice to Provider, and shall retain such books and records for
periods consistent with the retention policies applicable to the MGF Business
immediately prior to the Separation.
 
     (b) Upon thirty (30) days’ advance notice to Provider, Recipient may audit
(or cause an independent third party auditor to audit), during regular business
hours and in a manner that complies with the building and security requirements
of Provider, the books, records and facilities of Provider pertaining to the
provision of Services pursuant to this Services Agreement to the extent
necessary to determine Provider’s compliance with this Services Agreement. For
any given Service, Recipient shall have the right to audit such books, records
and facilities of Provider once for each twelve month period during which
payment obligations are due. Any audit under this Section 1.8(b) shall not
interfere unreasonably with the operations of Provider. Recipient shall pay the
costs of conducting such audit, unless the results of an audit reasonably
indicate an overpayment by Recipient of ten percent (10%) or more (such
percentage to be determined by reference to the Services which are subject to
the specific audit), in which case, Provider shall pay the reasonable
out-of-pocket costs of Recipient.
 
     (c) Provider shall provide Recipient, at no cost to Recipient, with
customary reports concerning the performance of the Services and as Recipient
otherwise reasonably requests from time to time.
 
Article 2
Compensation; Billing
 
     2.1 Service Fees. In consideration of providing the Services, Provider will
charge Recipient the monthly fees or time and materials fees indicated for each
Service listed on Schedule A (each, a “Service Fee” and collectively, the
“Service Fees”). In the event that for any month there shall be an increase or
decrease of the level of any Service by 5% or more compared to the Initial
Service Levels for any Service described on Schedule A for which there is a
monthly fee, if any, the Service Fee for such Service shall be adjusted
proportionately.
 
     2.2 Expenses. Provider shall also be entitled to charge Recipient for its
reasonable documented, out-of-pocket costs and expenses incurred by Provider in
providing the Services, as more particularly provided on Schedule A
(“Expenses”).
 
     2.3 Invoices. Not later than 30 days after the end of each calendar month,
Provider shall send Recipient an invoice that includes in reasonable detail the
Service Fees and Expenses due for Services provided to Recipient for such month.
Payments of invoices shall be made by wire transfer of immediately available
United States funds to one or more accounts specified in writing by Provider.
Payment shall be made within 30 days after the date of receipt of Provider’s
invoice. All amounts payable to Provider hereunder shall be paid without setoff,
deduction, abatement or counterclaim.
 
3
 

--------------------------------------------------------------------------------



     2.4 Payment Delay. If Recipient fails to make any payment of a material
invoice within 60 days from the date such payment was due, Provider shall have
the right, at its sole option, upon 10 business days’ written notice (a
“Suspension Notice”), to suspend performance of the Services until payment has
been received.
 
     2.5 Finance Charges. With respect to the unpaid amount of any invoice not
paid in full within 30 days of receipt, a finance charge of 1% per month,
payable from the date of the invoice to the date payment is received, shall be
due and payable to Provider. In addition, Recipient shall indemnify Provider for
its costs, including reasonable attorneys’ fees and disbursements, incurred to
collect any unpaid amount. Recipient shall not be liable for the payment of any
finance charges pursuant to this Section 2.5, and Provider shall not be
authorized to suspend performance pursuant to Section 2.4, to the extent, but
only to the extent, that Recipient in good faith is in the process of disputing
the fees or expenses to which such finance charges or performance relates in
accordance with Section 13.2.
 
Article 3
Cooperation and Consents
 
     3.1 General. Each Party shall reasonably cooperate with and provide
assistance to the other Party in carrying out the provisions of this Services
Agreement. Such cooperation shall include, but not be limited to, exchanging
information, providing electronic systems used in connection with the Services,
making adjustments and obtaining all consents, licenses, sublicenses or
approvals necessary to permit each party to perform its obligations hereunder.
 
     3.2 Transition. At the request of Recipient in contemplation of the
termination of any Services hereunder, in whole or in part, Provider shall
cooperate with Recipient, at Recipient’s expense, in transitioning such Services
to Recipient or any third-party service provider designated by Recipient.
 
     3.3 Consents. Provider will obtain any third-party consents necessary to
enable it to provide the Services as forth on Schedule 3.3 (the “Consents”),
provided that Provider shall not be required to pay any consideration or incur
any liability therefor. If any such consent is not obtained, the parties will
reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto.
 
Article 4
Confidentiality
 
     4.1 Generally. In the course of the performance of the Services, each Party
may become aware of confidential and proprietary information of the other Party
(“Confidential Information”). All Confidential Information disclosed by a Party
during the term of this Services Agreement shall remain the property of the
disclosing Party and shall be used by the receiving Party only in accordance
with the provisions of this Services Agreement.
 
     4.2 Identification; Term. (a) Except in the case of (x) information that is
subject to the confidentiality provisions of Section 4.5 of the Master
Separation Agreement or (y) information exchanged in furtherance of the
performance of the Services hereunder that is of a type that is generally
regarded by the Parties to be confidential information (such as pricing,
 
4
 

--------------------------------------------------------------------------------



customer and production information), to which this subsection (a) shall not
apply, if disclosed in written form, Confidential Information shall be
identified as Confidential Information by an appropriate legend. For a period of
5 years from the date of first receipt thereof, the receiving Party shall (i)
treat all such information in the same manner as it treats its own confidential
information, in any event exercising reasonable precautions to prevent the
disclosure of such information to others; (ii) use such information only for the
purposes set forth herein; and (iii) disclose such information only to its
employees who have a need to know such information in the performance of their
duties hereunder.
 
     4.3 Exceptions. The obligations of confidential treatment under this
Article 4 shall not apply to any Confidential Information which (i) is or
becomes publicly known through no wrongful act, fault or negligence of the
receiving Party; (ii) was known by the receiving Party prior to disclosure or is
developed by the receiving Party independently of such disclosure; (iii) was
disclosed to the receiving Party by a third party who was not under any
obligation of confidentiality; (iv) is approved for release by written
authorization of the disclosing Party; or (v) is disclosed pursuant to a
requirement of law or by court order, provided that the receiving Party has
provided the disclosing Party with reasonable opportunity to prevent or limit
such legally required disclosure.
 
     4.4 Injunctive Relief. Each Party acknowledges and agrees that it would be
difficult to measure the damages that might result from any actual or threatened
breach of this Article 4 and that such actual or threatened breach by it may
result in immediate, irreparable and continuing injury to the other Party and
that a remedy at law for any such actual or threatened breach may be inadequate.
Accordingly, the Parties agree that the non-breaching Party, in its sole
discretion and in addition to any other remedies it may have at law or in
equity, shall be entitled to seek temporary, preliminary and permanent
injunctive relief or other equitable relief, issued by a court of competent
jurisdiction, in case of any such actual or threatened breach (without the
necessity of actual injury being proved and with the necessity of posting bond).
 
Article 5
Intellectual Property
 
     5.1 Recipient Intellectual Property. Except as otherwise agreed by the
Parties, all data, software, or other property or assets owned or created by
Recipient shall remain the sole and exclusive property and responsibility of
Recipient. Provider shall not acquire any rights in any such data, software or
other property or assets pursuant to this Services Agreement.
 
     5.2 Provider Intellectual Property. Except as otherwise agreed by the
Parties, all data, software or other property or assets which are owned by
Provider, including without limitation derivative works thereof and new data or
software created by Provider at Provider’s expense pursuant to the provision of
Services and all intellectual property rights therein (the “Provider Property”),
shall be the sole and exclusive property and responsibility of Provider.
Recipient shall not acquire any rights in any Provider Property pursuant to this
Services Agreement.
 
5
 

--------------------------------------------------------------------------------



Article 6
Remedies and Limitation of Liability
 
     6.1 In the event that any Service performed by Provider hereunder is not
performed in accordance with the provisions of Article 1, Recipient’s sole
remedy shall be, at the election of Recipient either (i) to require Provider to
re-perform such Service in accordance with Article 1 without obligation on the
part of Recipient to make payment for such performance, (ii) to provide
Recipient with a credit in an equivalent amount towards the future purchase of
Services, as contemplated by this Services Agreement, or (iii) to require
Provider to pay the cost of replacing such Services with a third-party provider,
and Provider shall not be liable for any other loss or damage on account of the
performance of any Service.
 
     6.2 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS OR FAILURE TO REALIZE EXPECTED SAVINGS OR OTHER COMMERCIAL OR ECONOMIC
LOSS OF ANY KIND, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS SERVICES AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES; PROVIDED,
HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS FOR LIABILITIES WITH RESPECT TO THIRD PARTY CLAIMS,
AS SET FORTH IN ARTICLE 7.
 
     6.3 In no event, whether as a result of breach of contract, indemnity,
warranty, tort (including negligence), strict liability, or otherwise, shall
either Party’s liability to the other Party for any loss or damage arising out
of, or resulting from, this Services Agreement or the furnishing of Services
hereunder, in any month exceed three times the monthly price of the specific
Service which gives rise to the claim for such month.
 
Article 7
Indemnification
 
     7.1 General. Each Party shall indemnify and hold harmless the other Party
from all claims, liabilities, damages and expenses payable to third parties
arising out of or relating to (i) a breach of this Services Agreement, (ii)
gross negligence, or willful misconduct, or (iii) infringement of third party
intellectual property in the performance of any Service, in each case, by the
indemnifying Party, except to the extent, but only to the extent, that any such
claims, liabilities, damages or expenses are the result of a breach of this
Services Agreement, gross negligence or willful misconduct, or infringement of
third party intellectual property, on the part of the indemnified Party.
 
     7.2 Special Recipient Indemnity. Notwithstanding anything to the contrary
herein, Recipient shall indemnify and hold Provider harmless from and against
(i) any tax, penalty, interest, addition to tax, tax surcharge, or other charge
payable by Provider as a result of any sales, use or excise taxes levied or
based on amounts payable pursuant to this Services Agreement, including
privilege or excise taxes based on gross revenues under this Services Agreement
or taxes on the Services rendered to Recipient, provided that Recipient shall
not be
 
6
 

--------------------------------------------------------------------------------



responsible for any taxes levied measured by or based upon the net income of
Provider; (ii) claims, liabilities, damages and expenses arising out of or
relating to (a) the content of or defects in any inventory, material or other
property of the Recipient, or (b) the performance of Services for or on behalf
of Recipient hereunder, but only to the extent such Services have been performed
in compliance with this Services Agreement or otherwise pursuant to the specific
written instructions of Recipient.
 
     7.3 Indemnification Procedures. Indemnification of Third Party Claims (as
that term is defined in the Master Separation Agreement) shall be governed by
the definitions and procedures set forth in Section 5.6 of the Master Separation
Agreement. Indemnification for direct claims shall be governed by the procedures
set forth in Section 5.7 of the Master Separation Agreement. Payment shall be
made in accordance with the provision of Section 5.8 of the Master Separation
Agreement. For the avoidance of doubt, the provisions of Section 5.5 of the
Master Separation Agreement shall not be applicable to claims under this Article
7.
 
Article 8
Excusable Delays
 
     Neither Party shall be held liable for any delay or failure in performance
of any part of this Services Agreement by reason of any cause beyond its
reasonable control, including, but not limited to, acts of God, acts of civil or
military authority, government regulations, embargoes, epidemics, war, terrorist
acts, riots, fires, explosions, earthquakes, nuclear accidents, floods, strikes,
power blackouts affecting facilities, inability to secure products or services
of other persons or transportation facilities, or acts or omissions of
transportation common carriers, provided that the Party so affected shall use
reasonable commercial efforts to remove such causes of non-performance. Upon the
occurrence of any event of force majeure, the Party whose performance is
prevented shall promptly give written notice to the other Party and the Parties
shall promptly confer in good faith to agree upon reasonable action to minimize
the impact of such event on the Parties.
 
Article 9
Independent Contractor
 
     9.1 Relationship. In its performance of Services hereunder, Provider is an
independent contractor to Recipient and nothing in this Services Agreement shall
be deemed to make a Party a partner, principal, joint venturer, or fiduciary of
the other Party. Neither Provider nor any persons performing any Service on
Provider’s behalf shall be deemed to be employees, agents or legal
representatives of Recipient. Nothing in this Services Agreement shall confer
authority upon any Party to enter into any commitment or agreement binding upon
the other Party.
 
     9.2 No Assumption of Obligations. Nothing in this Services Agreement shall
be construed as an assumption by Provider of any financial obligation of
Recipient.
 
     9.3 Compensation of Employees. Provider shall be responsible for payment of
compensation to its employees and shall be responsible for payment of all
federal, state and local
 
7
 

--------------------------------------------------------------------------------



taxes or contributions imposed or required under unemployment insurance, social
security and income tax laws with respect to such persons.
 
Article 10
Compliance With Laws
 
     In the performance of its duties and obligations under this Services
Agreement, each Party shall comply with all applicable laws. The Parties shall
cooperate fully in obtaining and maintaining in effect all permits and licenses
that may be required for the performance of the Services.
 
Article 11
Term and Termination
 
     11.1 Term. The term of this Services Agreement shall commence on the
Effective Date and end on the eighteen (18) month anniversary of the
Distribution Date (as defined in the Master Separation Agreement), unless
terminated earlier in whole or in part as provided in Section 11.3.
 
     11.2 [Intentionally omitted.]
 
     11.3 Termination of this Services Agreement. This Services Agreement may be
terminated:
 
     (a) By written agreement of the Parties;
 
     (b) By Provider in the event an unpaid invoice resulting in delivery to
Recipient of a Suspension Notice under Section 2.4 is not satisfied within sixty
(60) days of the date of delivery of such notice;
 
     (c) By either Party upon a material breach (other than non-payment of
Services Fees or Expenses) by the other that is not cured within thirty (30)
days after written notice of such breach from the non-breaching Party, except
that where such breach is not capable of being cured within 30 days, the
breaching Party shall be accorded thirty (30) additional days to cure such
breach if it demonstrates that it is capable of curing such breach within such
additional period;
 
     (d) Upon thirty (30) days’ advance written notice by either Party to the
other where one Party: (i) commences a voluntary case or other proceeding
seeking liquidation, reorganization, or similar relief or seeks the appointment
of a trustee, receiver, liquidator or other similar official of it or the taking
of possession by any such official in any involuntary case or other proceeding
commenced against it, or makes a general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking
liquidation, reorganization or other relief with respect to it or substantially
all of its debts or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official for such Party or any substantial part of
its property, and such involuntary case or other proceeding remains undismissed
for a period of sixty (60) days; or
 
8
 

--------------------------------------------------------------------------------



     (e) Except as may otherwise be set forth on Schedule A, by Recipient upon
not less than thirty (30) days’ advance written notice, with respect to all or
any part of any Service provided pursuant to this Services Agreement; provided
that neither this Services Agreement nor any Service to performed by Provider
hereunder may be terminated earlier than ninety (90) days after the Distribution
Date; and provided further that to the extent there are any break-up costs
(including commitments made to or in respect of personnel or third parties due
to the requirement to provide the Services and prepaid expenses related to the
Services, or costs related to terminating such commitments) incurred by Provider
as a result of such termination, Recipient shall be solely responsible for such
costs. This Section 11.3(e) shall not limit the application of Section 1.3.
 
     11.4 Effect. In the event of termination of this Services Agreement in its
entirety pursuant to this Article 11 or upon the expiration of the term (as the
same may be extended pursuant to Section 11.2), this Services Agreement shall
cease to have further force or effect and neither Party shall have any liability
to the other Party with respect to this Services Agreement, provided that:
 
     (a) Termination or expiration of this Services Agreement for any reason
shall not release a Party from any liability or obligation which already has
accrued as of the effective date of such termination or expiration, and shall
not constitute a waiver or release of, or otherwise be deemed to adversely
affect, any rights, remedies or claims, which a Party may have hereunder at law,
equity or otherwise or which may arise out of or in connection with such
termination or expiration.
 
     (b) As promptly as practicable following termination of this Services
Agreement in its entirety or with respect to any Service to the extent
applicable, and the payment by Recipient of all amounts owing hereunder,
Provider shall return all reasonably available material, inventory and other
property of Recipient held by Provider and shall deliver copies of all of
Recipient’s records maintained by Provider with regard to the Services in
Provider’s standard format and media. Provider shall deliver such property and
records to such location or locations as reasonably requested by Recipient.
Provider shall be responsible for the packing and preparation for shipping of
all such material, inventory and other property. Arrangements for shipping,
including the cost of freight and insurance, and the reasonable cost of packing
incurred by Provider shall be the responsibility of and shall be paid by
Recipient.
 
     (c) Articles 4, 5, 6, 7, 10, 12, 13 and 14 and this Section 11.4 shall
survive any termination or expiration of this Services Agreement and remain in
full force and effect.
 
Article 12
Notices
 
     All notices, demands and other communications required to be given to a
Party hereunder shall be in writing and shall be deemed to have been duly given
if personally delivered, sent by a nationally recognized overnight courier,
transmitted by facsimile, or mailed by registered or certified mail (postage
prepaid, return receipt requested) to such Party at the relevant street address,
facsimile number or e-mail address set forth below (or at such other street
address,
 
9
 

--------------------------------------------------------------------------------



facsimile number or e-mail address as such Party may designate from time to time
by written notice in accordance with this provision):
 

        If to Provider, to:   Vishay Intertechnology, Inc. 63 Lancaster Avenue
Malvern, PA 19355-2120   Attention: Dr. Lior E. Yahalomi, Chief Financial
Officer Telephone: 610-644-1300 Facsimile: 610-889-2161   with a copy to:  
Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY
10036 Attention: Abbe L. Dienstag, Esq. Telephone: 212-715-9100 Facsimile:
212-715-8000   If to Recipient, to:   Vishay Precision Group, Inc. 3 Great
Valley Parkway Malvern, PA 19355-1307 Attention: William M. Clancy, Chief
Financial Officer Telephone: (484)-321-5300 Facsimile: (484)-321-5300   with a
copy to:   Pepper Hamilton LLP 3000 Two Logan Square Eighteenth and Arch Streets
Philadelphia, Pennsylvania 19103-2799 Attention: Barry Abelson, Esq. Telephone:
215-981-4000 Facsimile: 215-981-4750


     Any notice, demand or other communication hereunder shall be deemed given
upon the first to occur of: (i) the fifth (5th) day after deposit thereof,
postage prepaid and addressed correctly, in a receptacle under the control of
the United States Postal Service; (ii) transmittal by facsimile transmission to
a receiver or other device under the control of the party to whom notice is
being given; or (iii) actual delivery to or receipt by the party to whom notice
is being given or an employee or agent thereof.
 
10
 

--------------------------------------------------------------------------------



Article 13
Governing Law and Dispute Resolution
 
     13.1 Governing Law. This Services Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws rules
thereof to the extent such rules would require the application of the law of
another jurisdiction.
 
     13.2 Dispute Resolution. The procedures for discussion and negotiation set
forth in this Section 13.2 shall apply to all disputes, controversies or claims
(whether arising in contract, tort or otherwise) (each, a “Dispute”) that may
arise out of or relate to, or arise under or in connection with this Services
Agreement or the transactions contemplated hereby.
 
     (a) It is the intent of the Parties to use their respective reasonable best
efforts to resolve expeditiously any Dispute between them with respect to the
matters covered hereby that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, if a Dispute arises, the
respective Party Representatives shall consider the Dispute for up to seven (7)
business days following receipt of a notice from either Party specifying the
nature of the Dispute, during which time the Party Representatives shall meet in
person at least once, and attempt to resolve the Dispute.
 
     (b) If the Dispute is not resolved by the end of the seven (7) day period
referred to in Section 13.2(a), or if the Party Representatives agree that the
Dispute can not be resolved by them, either Party may deliver a notice (an
“Escalation Notice”) demanding an in-person meeting involving appropriate
representatives of the Parties at a senior level of management of the Parties
(or if the Parties agree, of the appropriate strategic business unit or division
within such entity) (collectively, “Senior Executives”). Thereupon, each of the
Party Representatives shall promptly prepare a memorandum stating (i) the issues
in Dispute and each Party’s position thereon, (ii) a summary of the evidence and
arguments supporting each Party’s positions (attaching all relevant documents),
(iii) a summary of the negotiations that have taken place to date, and (iv) the
name and title of the Senior Executive who shall represent each Party. The Party
Representatives shall each deliver such memorandum to its respective Senior
Executive promptly upon receipt of such memorandum from the other Party
Representative. The Senior Executives shall meet for negotiations (which may be
held telephonically) at a mutually agreed time and place within ten (10) days of
the Escalation Notice, and thereafter as often as the Senior Executives deem
reasonably necessary to resolve the Dispute.
 
     (c) In the event that the Parties, after complying with the provisions set
forth in Sections 13.2(a) and 13.2(b), are unable to resolve a Dispute that
arises out of or relates to, arises under or in connection with this Services
Agreement or the transactions contemplated hereby, the Parties shall resolve
such Dispute in accordance with the provisions set forth in Article VIII of the
Master Separation Agreement.
 
11
 

--------------------------------------------------------------------------------



Article 14
Miscellaneous
 
     14.1 Amendment. No provisions of this Services Agreement shall be amended,
modified or supplemented by any Party, unless such amendment, supplement or
modification is in writing and signed by the authorized representative of the
Party against whom it is sought to enforce such amendment, supplement or
modification.
 
     14.2 Waiver.
 
     (a) Any term or provision of this Services Agreement may be waived, or the
time for its performance may be extended, by the Party or the Parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Services Agreement if, as to any Party, it is in
writing signed by an authorized representative of such Party.
 
     (b) Waiver by any Party of any default by the other Party of any provision
of this Services Agreement shall not be construed to be a waiver by the waiving
party of any subsequent or other default, nor shall it in any way affect the
validity of this Services Agreement or any Party or prejudice the rights of the
other Party thereafter to enforce each and ever such provision. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
     14.3 Assignability. This Services Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns; provided, however, that no Party may assign, delegate or transfer (by
merger, operation of law or otherwise) its respective rights or delegate its
respective obligations under this Services Agreement without the express prior
written consent of the other Party. Notwithstanding the foregoing, either Party
may assign its rights and obligations under this Services Agreement to any
Wholly-owned Subsidiary; provided, however, that each Party shall at all times
remain liable for the performance of its obligations under this Services
Agreement by any such Wholly-owned Subsidiary. Any attempted assignment or
delegation in violation of this Section 14.3 shall be void. For purposes of this
Services Agreement, “Wholly-owned Subsidiary” of a Party means a Subsidiary of
that Party substantially all of whose voting securities and outstanding equity
interest are owned either directly or indirectly by such Party or one or more of
its Subsidiaries or by such Party and one or more of its Subsidiaries.
 
     14.4 No Subcontracting. Unless otherwise agreed by Recipient, which
agreement shall not unreasonably be withheld, and except as provided in Section
1.4, Provider may not subcontract the performances of any Services hereunder.
 
     14.5 Third Parties. Except for the indemnification rights under this
Services Agreement of any Party in their respective capacities as such: (i) the
provisions of this Services Agreement are solely for the benefit of the Parties
and their respective successors and permitted assigns, and are not intended to
confer upon any person, except the Parties and their respective successors and
permitted assigns, any rights or remedies hereunder; (ii) there are no third
party beneficiaries of this Services Agreement; and (iii) this Services
Agreement shall not provide any
 
12
 

--------------------------------------------------------------------------------



third party with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Services
Agreement.
 
     14.6 Severability. If any provision of this Services Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.
 
     14.7 Attorneys’ Fees. In any action hereunder to enforce the provisions of
this Services Agreement, the prevailing Party shall be entitled to recover its
reasonable attorneys’ fees in addition to any other recovery hereunder.
 
     14.8 Counterparts. This Services Agreement may be executed in one or more
counterparts, each of which when so executed and delivered or transmitted by
facsimile, e-mail or other electronic means, shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. A facsimile or electronic signature is deemed an original signature
for all purposes under this Services Agreement.
 
     14.9 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS SERVICES
AGREEMENT, PROVIDER HAS NOT MADE AND DOES NOT HEREBY MAKE ANY EXPRESS OR IMPLIED
REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR OTHERWISE, OF ANY NATURE,
INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS OBTAINED OF THE
CONTINUING BUSINESS. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS,
EXPRESS OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING
WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS OBTAINED OF THE
CONTINUING BUSINESS ARE HEREBY DISCLAIMED BY PROVIDER.
 
     14.10 Remedies. The rights and remedies provided herein shall be cumulative
and not exclusive of any rights or remedies provided by law.
 
     14.11 Specific Performance. The Parties agree that the remedy at law for
any breach of this Services Agreement may be inadequate, and that, as between
Provider and Recipient, any Party by whom this Services Agreement is enforceable
shall be entitled to specific performance in addition to any other appropriate
relief or remedy. Such Party may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to enforce this Services
Agreement as between Provider and Recipient, or prevent any violation hereof,
and, to the extent permitted by
 
13
 

--------------------------------------------------------------------------------



applicable law, as between Provider and Recipient, each Party waives any
objection to the imposition of such relief.
 
     14.12 Consent to Jurisdiction. Subject to the provisions of Section 13.2,
each of the Parties irrevocably submits to the jurisdiction of the federal and
state courts located in Philadelphia, Pennsylvania and the City of New York,
Borough of Manhattan for the purposes of any suit, action or other proceeding to
compel arbitration, for the enforcement of any arbitration award or for specific
performance or other equitable relief pursuant to Section 14.11 Each of the
Parties further agrees that service of process, summons or other document by
U.S. registered mail to such parties address as provided in Article 12 shall be
effective service of process for any action, suit or other proceeding with
respect to any matters for which it has submitted to jurisdiction pursuant to
this Section 14.12. Each of the Parties irrevocably waives any objection to
venue in the federal and state courts located in Philadelphia, Pennsylvania and
the City of New York, Borough of Manhattan of any action, suit or proceeding
arising out of this Services Agreement or the transactions contemplated hereby
for which it has submitted to jurisdiction pursuant to this Section 14.12, and
waives any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
 
     14.13 Waiver of jury trial. Subject to Section 13.2 and Section 14.11, each
of the Parties hereby waives to the fullest extent permitted by applicable law
any right it may have to a trial by jury with respect to any court proceeding
directly or indirectly arising out of and permitted under or in connection with
this agreement or the transactions contemplated by this agreement. Each of the
Parties hereby (a) certifies that no representative, agent or attorney of any
other Party has represented, expressly or otherwise, that such other Party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it has been induced to enter into this agreement and the
transactions contemplated by this agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 14.13.
 
     14.14 Nonrecurring Costs and Expenses. Notwithstanding anything herein to
the contrary, any nonrecurring costs and expenses incurred by the Parties to
effect the transactions contemplated hereby which are not allocated pursuant to
the terms of this Agreement shall be the responsibility of the Party which
incurs such costs and expenses.
 
     14.15 Press Releases; Public Announcements. Neither Party shall issue any
release or make any other public announcement concerning this Agreement or the
transactions contemplated hereby without the prior written approval of the other
Party, which approval shall not be unreasonably withheld, delayed or
conditioned; provided, however, that either Party shall be permitted to make any
release or public announcement that in the opinion of its counsel it is required
to make by law or the rules of any national securities exchange of which its
securities are listed; provided further that it has made efforts that are
reasonable in the circumstances to obtain the prior approval of the other Party.
 
     14.16 Construction. Any uncertainty or ambiguity with respect to any
provision of this Agreement shall not be construed for or against any party
based on attribution of drafting by either party. The headings contained herein
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a clear contrary
intention appears:
 
14
 

--------------------------------------------------------------------------------



     (a) the singular number includes the plural number and vice versa;
 
     (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
     (c) reference to any gender includes each other gender;
 
     (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified, supplemented or
restated, and in effect from time to time in accordance with the terms thereof
subject to compliance with the requirements set forth herein;
 
     (e) reference to any applicable law means such applicable law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any applicable law means that
provision of such applicable law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;
 
     (f) “herein,” “hereby,” “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof;
 
     (g) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
 
     (h) the Table of Contents and headings are for convenience of reference
only and shall not affect the construction or interpretation hereof or thereof;
 
     (i) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding;” and
 
     (j) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.
 
     14.17 Entire Agreement. This Services Agreement and the Schedules hereto,
as well as any other agreements and documents referred to herein, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties other than those set forth or referred to herein.
 
{Signatures appear on the following page}
 
15
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties hereto have caused this Amended and
Restated Transition Services Agreement to be executed by their duly authorized
officers or representatives as of the date first written above.
 

  VISHAY INTERTECHNOLOGY, INC.     By: /s/ Dr. Lior E. Yahalomi Name:   Dr. Lior
E. Yahalomi Title: Executive Vice President and Chief Financial Officer

  VISHAY PRECISION GROUP, INC.     By: /s/ William M. Clancy Name:   William M.
Clancy Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



SCHEDULE A
TO
TRANSITION SERVICES AGREEMENT
 
This Schedule A is comprised of Schedule A-1, Schedule A-2 and Schedule A-3. The
Services to be provided by Provider under Schedule A-1 are referred to generally
as the Corporate Website Services, the EDI Services and the Partners Services.
The Services to be provided by Provider under Schedule A-2 are referred to
generally as the SAP Services. The Services to be provided by Provider under
Schedule A-3 are referred to generally as the Finance Support Services. In
accordance with the Services Agreement, the Services to be provided hereunder
will be provided by Provider through its Subsidiaries and their respective
employees, agents or contractors. Capitalized terms used but not defined herein
have the meaning given to them in that certain Transition Services Agreement,
dated the 6th day of July, 2010, by and between Vishay Intertechnology, Inc., as
Provider, and Vishay Precision Group, Inc., as Recipient (the “Services
Agreement”).
 
For the avoidance of doubt, any migration services, whether based on a change of
provider, a change of application or otherwise, are considered additional
services, the terms of which shall be negotiated in good faith by Provider and
Recipient; provided that Provider shall not be required to perform such
migration services, except to the extent that it has available resources and
receives compensation acceptable in its reasonable discretion.
 
Vishay Precision Group, Inc., as Recipient may terminate any Service under this
Schedule A by giving Vishay Intertechnology, Inc., as Provider, at least (30)
days’ advance written notice. The parties do not anticipate total payments under
the Transition Services Agreement and this Schedule A to exceed $300,000 in the
first twelve months or $500,000 in the aggregate.
 

--------------------------------------------------------------------------------



Schedule A-1
IT SUPPORT SERVICES FOR CORPORATE WEBSITE, EDI AND PARTNERS

I.         Terms and IT services provided by Vishay Global Web Services   1.
        Transition Services for Corporate Website           a.         The
subject “Corporate Website” comprises the relevant web applications and
components of the Provider’s website which are applicable to the business units
transferred to Recipient.           b. Provider will only provide support for
website components and applications developed by Provider IT.           c.
Provider will not be responsible to support any modification/enhancement
performed by or on behalf of Recipient any time after execution of the Services
Agreement.           d. Provider will provide Corporate Website support services
(“Corporate Website Services”) for a period, not to exceed 18 months, starting
on the Distribution Date, subject to extension on the terms set forth in the
Services Agreement. Upon expiration or termination of the Services Agreement,
all support for the website and related programs will be the sole responsibility
of Recipient.           e. The Corporate Website Services cover 80 man-hours per
month of maintenance support to include non-core modifications and software bug
corrections, constituting the Initial Service Level with respect to the
Corporate Website Services. Provider IT will allocate proper programmer
resources for the website components turned over to Recipient. Unused hours from
the previous month will not be carried over to the succeeding month. In the
event the Initial Service Level (i.e. the budgeted 80 man-hours) is exceeded,
Recipient will be charged on a time and material basis at the Standard Support
Rate set forth in Section III.4 of this Schedule A-1.           f. All of
Provider’s website custom programs and applications are proprietary to Provider
and are provided to Recipient for Recipient’s use only. Recipient will not copy
these programs and will not provide any copy to any third party, unless it is
needed to support Recipient’s operation as it and approved in advance in writing
by Provider.

 
3 of 25
 

--------------------------------------------------------------------------------




           2.         Transition Services for EDI Services           a.        
The subject “EDI Services” comprises the electronic data interchange services
for FOILS sales operation on Recipient’s SAP system hosted in Malvern.          
b. The EDI Services will include operational support, setup of new customers on
EDI, and setup of new EDI message types.           c. The EDI Services will not
include, and Provider will not be responsible to support, any modification or
enhancement performed by or on behalf of Recipient any time after execution of
the Services Agreement.           d. Provider will provide EDI Services for a
period not to exceed 18 months, starting on the Distribution Date, subject to
extension on the terms set forth in the Services Agreement. Upon expiration or
termination of the Services Agreement, all support for the EDI infrastructure
and related programs will be the sole responsibility of Recipient.           e.
The EDI Services cover 40 man-hours per month of maintenance support to include
non-core modifications and software bug corrections, constituting the Initial
Service Level with respect to the EDI Services. Provider IT will allocate proper
programmer resources. Unused hours from the previous month will not be carried
over to the succeeding month. In the event the Initial Service Level (i.e. the
budgeted 40 man-hours) is exceeded, Recipient will be charged on a time and
material basis at the Standard Support Rate set forth in Section III.4 of this
Schedule A-1.   3. Transition Services for Partners Services           a. The
subject “Partners” comprises the web SAP-based Internet Transaction Services for
FOILS sales operation on the Recipient’s SAP system hosted in Malvern. “Internet
Transaction Services” means SAP’s method of extending business applications to a
web browser.           b. Provider will provide operational support for the
seven transactions currently available in Partners (the “Partners Services”).
Addition of new transactions other that the seven currently available in
Partners is not covered in this Schedule A.           c. The Partners Services
will not include, and Provider will not be responsible to support, any
modification or enhancement performed by or on behalf of Recipient any time
after execution of the Services Agreement. In addition, the

 
4 of 25
 

--------------------------------------------------------------------------------



Partners Services will not include the setup, migration, or preparation for any
similar Partners implementation other than the interface with Recipient’s SAP
system.
          d.
Provider will provide Partners Services for a period not to exceed 18 months,
starting on the Distribution Date, subject to extension on the terms set forth
in the Services Agreement. Upon expiration or termination of the Services
Agreement, all support for the Partners infrastructure and related programs will
be the sole responsibility of Recipient.
          e.  
The Partners Services cover 40 man-hours per month of maintenance support to
include non-core modifications and software bug corrections, constituting the
Initial Service Level with respect to the Partners Services. Provider IT will
allocate proper programmer resources. Unused hours from the previous month will
not be carried over to the succeeding month. In the event the Initial Service
Level (i.e. the budgeted 40 man-hours) is exceeded, Recipient will be charged on
a time-and-material basis at the Standard Support Rate set forth in Section
III.4 of this Schedule A-1.
  II.        
Recipient’s Responsibilities
                      a.        
Recipient Marcom will be responsible for concept and content of the Recipient’s
website.
          b.
Recipient, at its sole cost and expense, shall be responsible for the
registration and subsequent renewal of its website and Partners domain.
          c.
Recipient agrees to adopt a key user support community concept, where all issues
are first escalated to the assigned Recipient key user for verification and
resolution.
          d.
Recipient at its sole cost and expense, shall be responsible for all operating
expenses associated with the operation of all the systems, including but not
limited to, hardware maintenance, software maintenance, communication lines, VAN
services and usage charges for EDI mailbox , annual license fees where
applicable, system supplies etc. This includes the operating expenses during the
system setup and testing period after execution of the Services Agreement.
          e.
Recipient, at its sole cost and expense, shall be responsible for providing
necessary secured network access, whether on-site or remote access, to allow
Provider to perform the services set forth herein.

 
5 of 25
 

--------------------------------------------------------------------------------




III.         Services Fees and Costs   1.         Corporate Website Services  
USD 4,000 per month for the Corporate Website Services plus any out of pocket
expenses for licenses, equipment, hardware, IT infrastructure additions to
support additional hardware at Recipient, transportation of hardware to
Recipient sites, and travel-related costs (if required for Provider personnel to
travel) if not already paid for directly by Recipient.   2. EDI Services   USD
3,200 per month for EDI Services plus any out of pocket expenses for licenses,
equipment, hardware, IT infrastructure additions to support additional hardware
at Recipient, transportation of hardware to Recipient sites, and travel-related
costs (if required for Provider personnel to travel) if not already paid for
directly by Recipient.   3. Partners Services   USD 3,200 per month for Partners
Services plus any out of pocket expenses for licenses, equipment, hardware, IT
infrastructure additions to support additional hardware at Recipient,
transportation of hardware to Recipient sites, and travel-related costs (if
required for Provider personnel to travel) if not already paid for directly by
Recipient.   4. Hourly Support Rates   Standard Website Support Rate – USD
50/hour Standard EDI/Partners Support Rate – USD 80/hour The Standard Website
Support Rate applies to hours exceeding the Initial Service Level for Corporate
Website Services as outlined in III.1.           The Standard EDI/Partners
Support Rate applies to hours exceeding the Initial Service Level for EDI
Services and Partners Services as outlined in III.2 and III.3 of this Schedule
A-1, respectively.

 
6 of 25
 

--------------------------------------------------------------------------------



Schedule A-2
IT SUPPORT SERVICES FOR SAP SYSTEMS AND APPLICATIONS

I.         Terms and IT services provided by Vishay Global Business Applications
Services   1.         Transition Services for FOILS Sales operation on SAP  
        a.         Provider will provide operating and application maintenance
support, including non-core modifications and bug fixes for FOILS sales
operation on SAP system/client co-hosted on the platform (all such support, the
“SAP Services”). Operational functions within the SAP Services include:  
        i.         Order Management (three selling companies),   ii. Shipping
(three selling companies),   iii. Invoicing (three selling companies),   iv.
Finished Goods Inventory Management (one manufacturing company),   v. Accounts
Receivable (three selling companies),   vi. General Ledger (three selling
companies), and   vii. Warehousing,   as implemented as of the Distribution
Date.                               b.   The SAP Services will be provided
during 8 work-hours on 5 work-days EST for routine work. Emergencies will be
attended 24 hours per day, 7 days a week, on a reasonable best efforts basis.  
        c. The SAP Services cover 160 man-hours per month starting from the
Distribution Date. Provider IT will allocate the respective qualified resources
for the services, constituting the Initial Service Level with respect to the SAP
Services. Unused hours from the previous month will not be carried over to the
succeeding month. In the event the Initial Service Level (i.e. the budgeted 160
man-hours) is exceeded, Recipient will be charged on a time and material basis
at the Standard Support Rate set forth in Section III.2 of this Schedule A-2.  
        d. Any additional out of pocket costs incurred by providing the SAP
Services will be charged to Recipient. Any costs expected to be above 1000 USD
will be sent to Recipient for approval before. Provider assumes no
responsibility for service failures due to delayed approvals or rejections.  
        e. Provider will provide the SAP Services for a period, not to exceed 18
months, starting from the Distribution Date, subject to extension on the terms
set forth in the

 
7 of 25
 

--------------------------------------------------------------------------------




                     
Services Agreement. Upon expiration or termination of the Services Agreement,
Provider will stop all SAP services.
          f.        
Provider will hand over all business data to Recipient in electronic data files
within no later than one week after expiration or termination of the Service
Agreement. Recipient shall specify to Provider in writing the business data to
be archived within 90 days prior to expiration or termination of the Services
Agreement, whichever comes first. In the event Recipient does not so specify the
business data to be archived within such 90-day period, Recipient may
alternatively receive upon request a complete database copy of the applications
listed in Section I.1.g of this Schedule A-2.
          g.
The application hosting will include a productive and a test environment on
non-mirrored IBM servers (ERP instances) and HP servers (warehouse instances) in
Vishay corporate datacenter. Backup will be done daily. Service level parameters
are:
          i.        
Annual Uptime: 98%
  ii.
Recovery Time Objective (RTO): 5 work days
  iii.
Recovery Point Objective (RPO): 24 hours
  II.        
Recipient’s Responsibilities
          a.
Provider will be able to use its own licenses to operate the SAP systems for
FOILS. Recipient will pay the respective license depreciation and maintenance
costs on a per user basis. Any additional costs that should be incurred by such
a solution will also be charged to Recipient.
          b.
Recipient will pay any costs for additional third party software that is used
for the FOILS interim system. This may include, but is not limited to, the WSW
Speedi consignment package.
          c.
Recipient will provide the specification of the business data to be archived to
Provider three months before expiration or termination of the Services
Agreement. The specification has to list the required business objects and
record formats.
  III.        
Services Fees and Costs
  1.        
SAP Services
          a.
USD 8,000.00 per month for the SAP Services outlined in Section I.1.a.-b of this
Schedule A-2.

 
8 of 25
 

--------------------------------------------------------------------------------




        b. USD 7,400.00 per month for the SAP Services outlined in Section I.1.g
of this Schedule A-2.           c. Any time and material and out of pocket
expenses as outlined in Section I.1.c.-f of this Schedule A-2.           d. USD
47.00 per month for each active user in FOILS interim system on the first day of
such month. Any third party licensing and maintenance costs as outlined in
II.a.-b              2.         Hourly Support Rates           a.        
Standard Support Rate: USD 50/hour For purposes of this Schedule A-2, the
Standard Support Rate applies to hours exceeding the Initial Service Level for
the SAP Services           b. Development support rate USD 80/hour The
development support rate applies to any development not covered by Section
Section I.1.a of this Schedule A-2. This includes but is not limited to any
major application change requests, the migration support to another system
within the Provider during the term of the Services Agreement, and the archiving
of the business data created in the FOILS interim system.

 
9 of 25
 

--------------------------------------------------------------------------------



Schedule A-3
FINANCE SUPPORT SERVICES

I.         Terms and Finance Support Services to be Provided   1.        
Finance Support Services                   a.         This Schedule A-3 refers
to the provision of finance and accounting support from Provider to support the
closing of SAP Foil for the VPG four selling entities located in US, Germany,
Israel and Japan (the “Selling Entities”). Provider personnel will sit with the
Recipient personnel and assist Recipient in closing the books for the new
companies and in recording all accounts and transactions in SAP and otherwise
will provide additional financial and accounting support services as may be
reasonably requested by the Selling Entities (the “Finance Support Services”).  
        b. Provider will provide Finance Support Services to the Recipient until
the books of the Selling Entities have been closed for the second quarter ending
after the Distribution Date.   II. Services Fees and Costs :  
Provider will provide the Finance Support Services at an average of $50 per hour
per person, $250 per person for each half-day (i.e. each 4-hour increment) and
$500 per person for each full day (i.e. each 8-hour increment), in each case,
based upon such person receiving $100,000 in annual compensation, working 200
calendar days per year, or as the parties may otherwise agree. Recipient will
reimburse Provider for reasonable business travel expenses incurred by Provider
and its personnel in connection with the provision of the Finance Support
Services.

 
10 of 25
 

--------------------------------------------------------------------------------